Citation Nr: 0329632	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  99-21 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $51,542.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 decision of the Department of Veterans 
Affairs (VA) New York, New York, Regional Office (RO) 
Committee on Waivers and Compromises (COWC) that denied the 
above claim.  In an April 1999 reconsideration decision, the 
COWC again denied the claim.

In August 1999, the veteran appeared at the New York RO and 
testified at a personal hearing before the COWC.  A 
transcript of the hearing is of record.

In June 2003, the Board remanded the case to schedule the 
veteran for a hearing at the RO before a Veterans Law Judge.  
The veteran failed to appear at the scheduled hearing.  
38 C.F.R. § 20.702(d) (2003).


REMAND

VA's duty to assist extends to a liberal reading of the 
record for issues raised in all documents or oral testimony 
submitted prior to a Board decision.  EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); see also Douglas v. Derwinski, 2 Vet. 
App. 435 (1992).  In this case, the evidence has raised the 
issue of the validity of the debt.

May 1998 and July 1998 submissions by the veteran's 
representative indicate an overpayment amount of $51,000.  At 
the August 1999 hearing, the veteran's representative asked 
that the COWC "look at the total dollar amount to see if it 
can be recomputed . . . ."  Transcript p. 11.  In the 
veteran's October 1999 VA Form 9, Appeal to Board of 
Veterans' Appeals, the veteran stated that "no account was 
taken in my award date for VA pension vs. my award for Social 
Security Disability."  A liberal reading of these statements 
sufficiently raises the issue whether the debt is valid.

When a veteran both challenges the validity of the debt and 
requests waiver, the RO must fully review the file and any 
material the veteran submits, and make appropriate written 
findings with regard to the validity of the debt.  VAOPGCPREC 
6-98.  While the RO has determined that a waiver of recovery 
was inappropriate in this case, the veteran has not been 
offered an explanation as to how the overpayment was 
calculated.  

A debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  38 C.F.R. § 1.911(c)(2003).  
As the veteran has challenged the validity of the 
indebtedness, further review of his waiver claim by the Board 
at this time must be deferred pending formal adjudication of 
this issue.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).

Lastly, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  The VCAA 
notification procedures, however, do not apply in waiver 
cases.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
Chapter 53 of Title 38, U.S. Code (which governs waiver 
requests) contains its own notice provisions and should be 
considered during the development of the issues addressed 
herein.

Accordingly, the case is remanded for the following:

1.  Adjudicate the veteran's claim 
concerning the validity of the $51,542 
debt, completing a full audit for the 
entire period covered by the 
overpayments, which fully justifies the 
amounts charged.  Provide an accounting 
to the veteran, explaining the amount 
of the overpayment and how it was 
calculated.  Notify him of the 
determination and of his appellate 
rights, including the need to file a 
notice of disagreement and, following 
issuance of a statement of the case, a 
substantive appeal within an 
appropriate period of time in order to 
complete an appeal on the validity of 
the debt issue if he so desires.

2.  If it is determined that a debt was 
properly created, appropriate action 
should be undertaken to obtain a new 
financial status report and the COWC 
should readjudicate the waiver.  If the 
findings remain adverse to the veteran, 
provide him and his representative a 
supplemental statement of the case and 
an opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



